Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: as per claim 1, under MPEP, §608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); in claims 1 and 4, it is not necessary to use double punctuation marks (period and parenthesis) for the parts/steps (suggest - -a)- -, -- b) – etc. instead of “a.)”, “b.)” etc..  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Step 1:  Statutory Category?

Yes.  The claim recites a method including at least one step.
Step 2A—Prong 1:  Judicial Exception Recited?
Yes. The claim recites monitoring street lights by capturing images of street lights, classifying street light status, displaying street lights on a map. Those limitations, as drafted, result in a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The two additional steps of planning routes for UAVs and training neural networks, while meeting the criteria of a simple process covering the mind performance, add nothing to actually ‘monitor’ street lights. Overall, nothing in the claim elements precludes the step from practically being performed in the mind. The process encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of training neural networks does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.  

No. The additional elements of planning routes for UAVs and training neural networks amount to mere data gathering, which is a form of insignificant extra-solution activity. The planning of routes [for UAVs] and training neural networks generally “apply” the otherwise mental judgements in a generic or general purpose ‘network’ environment.  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claim is directed to the abstract idea.   
Step 2B:  Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the  steps of planning routes for [UAVs] and training neural networks were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere concept of planning of routes for UAVs and training neural networks is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.






Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20170301220 A1 to Jarrell et al (“Jarrell”).

Regarding claim 1, Jarrell teaches a system for monitoring street lights (200, 300; figs. 2 – 5, 30 - 32) comprised of the following parts: a) a UAV (3002 – fig. 30; 3250 – fig. 32; ¶¶0102, 0273, 0282) and b) a software program (¶¶0097, 0098, 0144). 



Regarding claim 3, Jarrell’s teaching also having machine learning algorithms (¶¶0097 and 0358), path planning (expected future path/route/location) algorithms (¶¶0161, 0204, 0301) and 3D mapping therein (¶¶0186, 0373 at least).  

Regarding claim 4, Jarrell teaches a method for monitoring street lights comprising: a) capturing images of street lights (¶¶0040, 0067-8, 0098, 0109, 0245-6 at least); b) classifying street light status (whether the luminaire is dimmed, less bright or brighter, increase in intensity - ¶¶0123 at least); c) displaying (by way of display monitor) street lights on a map (¶¶0102-0103, 0260, 0331 at least); d) planning routes (expected future path/route/location) for UAVs (¶¶0161, 0204, 0301); and e) training neural networks (machine learning; ¶¶0009, 0017, 0028, 0095, 0191).  

Regarding claim 5, Jarrell’s teaching also using machine learning to enhance accuracy of monitoring (¶¶0009, 0017, 0028, and 0095).  

Regarding claim 6, Jarrell’s teaching also being displayed (by way of video camera) remotely (at base station) and in real time (¶¶0159 and 0210).

Regarding claim 7, Jarrell’s teaching also determining functionality of the lamp for replacement purposes (to fit a new situation - ¶¶0096, 0265).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668